DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group V (claims 16-18) in the reply filed on 10/27/2022 is acknowledged.
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (Nakajima) (US 2014/0051158) in view of Torre-Bueno (Torre) (US 2009/0110253).
Regarding claim 16, Nakajima discloses a histology system (FIG. 1) comprising:
a microtome ([0004], microtome) configured to progressively remove one or more sections from a tissue block ([0005], [0038], a rough cut is performed first and then subsequent cuts are performed), the tissue block comprising a tissue sample embedded in an embedding material ([0005], [0081], embedded tissue); and
a vision system associated with the microtome ([0063], imaging unit 4) and comprising:
an illumination system ([0063], irradiating unit 3) configured to illuminate the tissue block comprising the tissue sample embedded in the embedding material ([0056], the specimen block is irradiated); 
an imaging system configured to image the tissue block to generate imaging data associated with the tissue block ([0063], the specimen block is imaged); and
a processor ([0063], controller 8) in communication with the vision system ([0063], the controller controls the vision system), the processor being programmed to receive the imaging data and determine, based on the imaging data, when the tissue block has been sufficiently faced by the microtome ([0063], [0091], images of the tissue bock are taken for determining whether or not the sample has been sufficiently sliced).
Nakajima is silent about the processor being programed to compare the one or more sections on the tissue block, on the transfer medium, or on the one or more slides to a baseline imaging data generated by imaging the tissue block prior to removing the one or more sections from the tissue block.
Torre from the same or similar field of endeavor discloses the processor being programed to compare the one or more sections on the tissue block, on the transfer medium, or on the one or more slides to a baseline imaging data generated by imaging the tissue block prior to removing the one or more sections from the tissue block ([0024], images of tissues placed on slides are compared to images of tissue in an original block).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fine into the teachings of Nakajima for determining changes.
Regarding claim 17, Nakajima discloses wherein the processor is further programmed to determine when the tissue block has been sufficiently faced by recognizing an amount of exposed tissue sample ([0055], [0058], it can be determined whether or not the portion of the specimen 11 sufficiently appears on the surface of the specimen block 1, surface exposure of the specimen block 1 can be performed in the preparation of the sliced specimen).
Regarding claim 19, Nakajima in view of Torre discloses the histology system of claim 16 (see claim 16 above).
Nakajima is silent about wherein the processor is further programed to determine an expected outline, size, or shape of the tissue sample from the imaging data prior to removing the one or more sections from the tissue block.
Torre from the same or similar field of endeavor discloses wherein the processor is further programed to determine an expected size of the tissue sample from the imaging data prior to removing the one or more sections from the tissue block ([0042], [0043], the size of blobs on each imaged slide is compared to a preset criterion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fine into the teachings of Nakajima for determining if a specimen has been sufficiently cut.
Regarding claim 26, Nakajima discloses a transfer medium to transfer one or more sections comprising a tissue sample from the tissue block to one or more slides ([0004], extending liquid such as water or hot water with a blush or paper to be extended out and then, is stuck to a slide glass with an adhesive liquid).

Claims 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (Nakajima) (US 2014/0051158) in view of Torre-Bueno (Torre) (US 2009/0110253), and further in view of Fine (US 2011/0249109).
Regarding claims 22, 24, and 25, Nakajima in view of Torre discloses the histology system of claim 16 (see claim 16 above).
Nakajima in view of Torre is silent about wherein the illumination system is configured to illuminate the tissue block with structured light with structured light; and wherein the structured light illuminates the tissue block in a predetermined pattern, and wherein the predetermined pattern is one or more of a spatially structured pattern, a geometrically structured pattern, a grid, stripes, or concentric circles; and wherein the structured light and light generated by the tissue sample are returned to the vision system to be used to determine at least one of an outline or cross-sectional area of the tissue sample, a depth profile of the tissue block; a thickness of an embedding material to be removed.
Fine from the same or similar field of endeavor discloses wherein the illumination system is configured to illuminate the tissue block with structured light with structured light ([0117], structured light source), wherein the structured light illuminates the tissue block in a predetermined pattern, and wherein the predetermined pattern is one or more of a spatially structured pattern or stripes ([0117], a periodic grating of bright bars); and wherein the structured light and light generated by the tissue sample are returned to the vision system to be used to determine at least one of an outline or cross-sectional area of the tissue sample (FIGs. 11-15, cross sections of specimen are imaged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fine into the teachings of Nakajima in view of Torre for enabling the capture of surface structure data using patterned light sources.

Allowable Subject Matter
Claims 18, 20, 21, 23, and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488